                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                              IOWA EASTERN DIVISION

Jason Fialkoff and Jeff Knipe,
                                          CIVIL ACTION FILE NO. 6:19-cv-02041
                       Plaintiffs,
v.                                        DEFENDANTS COMPASS GROUP USA,
                                          INC.’S AND FOODBUY, LLC’S
VGM Group, Inc.; Compass Group            ANSWER AND AFFIRMATIVE
USA, Inc.; and Foodbuy, LLC,              DEFENSES TO PLAINTIFFS’
                                          COMPLAINT AND COUNTERCLAIMS
                       Defendants.




                                             ANSWER

         Defendant Compass Group USA and Foodbuy, LLC (collectively, “Compass,” unless

 otherwise stated), by and through undersigned counsel, hereby respond to the Complaint of

 Plaintiffs Fialkoff and Knipe as follows:

                           PARTIES, JURISDICTION AND VENUE

       1.      Admitted, upon information and belief.

       2.      Admitted, upon information and belief.

       3.      Admitted, upon information and belief.

       4.      Admitted.

       5.      Compass admits the allegations in the first sentence of Paragraph 5. Compass

further admits that Foodbuy operates Compass’s Group Purchasing Organization line of

business. Unless expressly admitted, Compass denies the remaining allegations in Paragraph 5.

       6.      The allegations in Paragraph 6 constitute legal conclusions to which no response

is required; to the extent a response to such legal conclusions is required, they are denied.

       7.      Compass admits that the independent contractor agreements between VGM and




     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 1 of 35
Mr. Fialkoff dated December 16, 2010 and between VGM and Mr. Knipe dated December 16,

2010 (collectively, the “Independent Contractor Agreements”) each provided that its

construction and interpretation would be governed by Iowa law. The remaining allegations of

Paragraph 7 constitute legal conclusions to which no response is required; to the extent a

response to such legal conclusions is required, they are denied.

       8.      Compass admits that VGM sold, conveyed, transferred, and assigned all of its

rights in the Independent Contractor Agreements to Compass pursuant to the asset purchase

agreement by and between Compass and VGM dated December 28, 2018 (the “Purchase

Agreement”). The remaining allegations of Paragraph 8 constitute legal conclusions to which no

response is required; to the extent a response to such legal conclusions is required, they are

denied. Unless expressly admitted, Compass denies the remaining allegations in Paragraph 8.

       9.      The allegations of Paragraph 9 constitute legal conclusions to which no response

is required; to the extent a response to such legal conclusions is required, they are denied.

       10.     The allegations of Paragraph 10 constitute a legal conclusion to which no

response is required; to the extent a response to such legal conclusion is required, it is denied.

                                  FACTUAL ALLEGATIONS

       11.     Admitted, upon information and belief.

       12.     Admitted, upon information and belief.

       13.     Admitted, upon information and belief.

       14.     Admitted, upon information and belief.

       15.     Admitted.

       16.     Admitted, upon information and belief.

       17.     Admitted, upon information and belief.




                                                  2
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 2 of 35
       18.     Compass admits, upon information and belief, that VGM retained the services of

Mr. Fialkoff and Mr. Knipe through the Independent Contractor Agreements. Compass lacks

sufficient information or knowledge to form a belief as to the remaining allegations in Paragraph

18, and these remaining allegations are therefore denied.

       19.     Admitted, upon information and belief.

       20.     Admitted, upon information and belief.

       21.     Paragraph 21 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with

the documents.

       22.     Paragraph 22 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with

the documents.

       23.     Paragraph 23 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with

the documents.

       24.     Paragraph 24 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with

the documents.

       25.     Paragraph 25 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with

the documents.

       26.     Paragraph 26 makes reference to “Independent Contractor Agreements” which are

written documents that speak for themselves. Compass denies any allegations inconsistent with




                                                3
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 3 of 35
the documents.

       27.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 27, and these allegations are therefore denied.

       28.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 28, and these allegations are therefore denied.

       29.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 29, and these allegations are therefore denied.

       30.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 30, and these allegations are therefore denied.

       31.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 31, and these allegations are therefore denied.

       32.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 32, and these allegations are therefore denied.

       33.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 33, and these allegations are therefore denied.

       34.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 34, and these allegations are therefore denied.

       35.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 35, and these allegations are therefore denied.

       36.     Paragraph 36 makes reference to an email, which speaks for itself. Compass

denies any allegations inconsistent with the email. Compass lacks sufficient information or

knowledge to form a belief as to the remaining allegations in Paragraph 36, and these allegations

are therefore denied.




                                                 4
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 4 of 35
          37.   Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 37, and these allegations are therefore denied.

          38.   Paragraph 38 makes reference to an email, which speaks for itself. Compass

denies any allegations inconsistent with the email. Compass lacks sufficient information or

knowledge to form a belief as to the remaining allegations in Paragraph 38, and these allegations

are therefore denied.

          39.   Paragraph 39 makes reference to an email, which speaks for itself. Compass

denies any allegations inconsistent with the email. Compass lacks sufficient information or

knowledge to form a belief as to the remaining allegations in Paragraph 39, and these allegations

are therefore denied.

          40.   Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 40, and these allegations are therefore denied.

          41.   Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 41, and these allegations are therefore denied.

          42.   Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 42, and these allegations are therefore denied.

          43.   Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 43, and these allegations are therefore denied.

          44.   Paragraph 44 refers to “Independent Contractor Agreements” which are written

documents that speak for themselves. Compass denies any allegations inconsistent with the

documents. The remaining allegations in Paragraph 44 constitute legal conclusions to which no

response is required; to the extent a response to such legal conclusions is required, they are

denied.




                                                 5
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 5 of 35
       45.     The allegations in Paragraph 45 constitute legal conclusions to which no response

is required; to the extent a response to such legal conclusions is required, they are denied.

       46.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 46, and these allegations are therefore denied.

       47.     Compass admits that James Albritton and Mike Knight discussed the terms of

Plaintiffs’ ongoing Client Rewards relationships with Plaintiffs after January 1, 2019. Compass

lacks sufficient information or knowledge to form a belief as to whether Plaintiffs continued to

provide services under their Independent Contractor Agreements after January 1, 2019, and

therefore that allegation is denied. Unless expressly admitted, Compass denies the remaining

allegations in Paragraph 47.

       48.     Paragraph 48 makes reference to an email, which speaks for itself. Compass

denies any allegations inconsistent with the email.

       49.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 49, and these allegations are therefore denied.

       50.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 50, and these allegations are therefore denied.

       51.     Paragraph 51 makes reference to an email, which speaks for itself. Compass

denies any allegations inconsistent with the email.

       52.     The allegations of Paragraph 52 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       53.     The allegations of Paragraph 53 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       54.     The allegations of Paragraph 54 concern the contents of an email, which speaks




                                                  6
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 6 of 35
for itself. Compass denies any allegations inconsistent with the email.

       55.     The allegations of Paragraph 55 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       56.     Compass admits that Mr. Fialkoff spoke with Mr. Albritton in or around March

2019. Unless expressly admitted, Compass denies the remaining allegations in Paragraph 56.

       57.     Compass admits that Mr. Albritton told Mr. Fialkoff that Compass was

negotiating to have VGM pay the $2 million in compensation under the proposed non-

compete/non-solicitation agreement up-front for accounting reasons. Unless expressly admitted,

Compass denies the remaining allegations in Paragraph 57.

       58.     Compass admits that on or around April 16, 2019 Mr. Albritton sent Mr. Fialkoff

a draft consulting agreement. The remaining allegations of Paragraph 58 concern the contents of

that agreement, which is a written document that speaks for itself. Compass denies any

allegations inconsistent with the agreement.

       59.     The allegations of Paragraph 59 concern the contents of a draft consulting

agreement, which speaks for itself. Compass denies any allegations inconsistent with the

agreement.

       60.     Denied.

       61.     The allegations of Paragraph 61 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       62.     Admitted.

       63.     The allegations of Paragraph 63 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       64.     The allegations of Paragraph 64 concern the contents of an email, which speaks




                                                7
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 7 of 35
for itself. Compass denies any allegations inconsistent with the email.

       65.     The allegations of Paragraph 65 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       66.     The allegations of Paragraph 66 concern the contents of agreements, which speak

for themselves. Compass denies any allegations inconsistent with the agreements.

       67.     Compass admits that it purchased certain VGM Client Rewards’ assets from

VGM. Unless expressly admitted, Compass denies the allegations in Paragraph 67.

       68.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 68, and these allegations are therefore denied.

       69.     Denied.

       70.     Denied.

       71.     The allegations of Paragraph 71 concern the contents of agreements, which speak

for themselves. Compass denies any allegations inconsistent with the agreements.

       72.     The allegations of Paragraph 72 concern the contents of agreements, which speak

for themselves. Compass denies any allegations inconsistent with the agreements.

       73.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 73, and these allegations are therefore denied.

       74.     The allegations of Paragraph 74 concern the contents of agreements, which speak

for themselves. Compass denies any allegations inconsistent with the agreements.

       75.     The allegations of Paragraph 75 concern the contents documents, which speak for

themselves. Compass denies any allegations inconsistent with the documents.

       76.     The allegations of Paragraph 76 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.




                                                 8
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 8 of 35
       77.     Denied.

       78.     Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 78, and these allegations are therefore denied.

       79.     Admitted.

       80.     Compass admits that, on or around May 2019, Mr. Fialkoff and Mr. Knipe

informed Compass that they would not sign the Consulting Agreements and that they were going

to work for one of Compass’s competitors, Consolidated Concepts, Inc. Unless expressly

admitted, Compass denies the allegations in Paragraph 80.

       81.     Compass admits that Jeff Cockerham is Vice President of Foodservice &

Distribution for Client Rewards. Compass denies that any email was sent to “clients of Fialkoff

and Knipe.” The remaining allegations in Paragraph 81 refer to an email, which speaks for itself.

Compass denies any allegations inconsistent with the email.

       82.     Compass admits that as of May 16, 2019, Mr. Cockerham was an employee of

Compass.

       83.     The allegations of Paragraph 83 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       84.     The allegations of Paragraph 84 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       85.     The allegations of Paragraph 85 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       86.     The allegations of Paragraph 86 concern the contents of an email, which speaks

for itself. Compass denies any allegations inconsistent with the email.

       87.     The allegations of Paragraph 87 concern the contents of an email, which speaks




                                                 9
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 9 of 35
for itself. Compass denies any allegations inconsistent with the email.

       88.     The allegations of Paragraph 88 concern the contents of emails, which speak for

themselves. Compass denies any allegations inconsistent with the emails. Except as expressly

admitted, the allegations of Paragraph 88 are denied.

       89.     Compass denies that it has engaged other commissioned independent contractors

to service any of Client Rewards’ customers that were formerly serviced by Mr. Fialkoff or Mr.

Knipe since on or around May 16, 2019. Compass further states that it uses independent

contractors in other parts of its Client Rewards’ business. Except as expressly admitted, the

allegations of Paragraph 89 are denied.

       90.     Denied.

       91.     Denied.

       92.     Denied.

       93.     Denied.

       94.     Denied.

       95.     Denied.

       96.     Admitted.

       97.     Compass admits that it received letters from counsel for Mr. Fialkoff and Mr.

Knipe on May 19, 2019 and May 24, 2019. As to the contents of the letters, the letters speak for

themselves. Compass denies any allegations inconsistent with the letters. Compass specifically

denies that it defamed Mr. Fialkoff or Mr. Knipe. Except as expressly admitted, the allegations

of Paragraph 97 are denied.

       98.     Denied.

       99.     Denied.




                                                10
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 10 of 35
       100.    Denied.

       101.    Denied.

       102.    Denied.

       103.    Compass admits that it purchased certain VGM Client Rewards’ assets from

VGM. Unless expressly admitted, Compass denies the allegations in Paragraph 103.

       104.    Denied.

       105.    Denied.

       106.    Denied.

       107.    Denied.

       108.    Denied.

       109.    Denied.

       110.    Denied.

                                         COUNT ONE
                                  (Breach of Contract – VGM)

       111.    Count One is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       112.    Count One is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       113.    Count One is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       114.    Count One is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       115.    Count One is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.



                                                11
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 11 of 35
                                          COUNT TWO
                                         (Fraud – VGM)

       116.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       117.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       118.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       119.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       120.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       121.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       122.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

       123.    Count Two is directed at a party other than Compass and therefore no response is

required. Insofar as a response is required, denied.

                                     COUNT THREE
              (Violation of Florida Deceptive and Unfair Trade Practices Act –
                                   Compass and Foodbuy)

       124.    The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.

       125.    The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.



                                                12
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 12 of 35
          126.   The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.

          127.   The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.

          128.   The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.

          129.   The Court dismissed Count Three, so no response is required. Insofar as a

response is required, denied.

                                       COUNT FOUR
                             (Defamation – Compass and Foodbuy)

          130.   Defendants incorporate all of the foregoing responses as though fully set forth

herein.

          131.   Denied.

          132.   Denied.

          133.   Denied.

          134.   Denied.

          135.   Denied.

          136.   Denied.

          137.   Denied.

          138.   Denied.

                                        COUNT FIVE
          (Tortious Interference with Business Relationships – Compass and Foodbuy)

          139.   Defendants incorporate all of the foregoing responses as though fully set forth

herein.




                                                 13
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 13 of 35
       140.    Compass lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 140, and these allegations are therefore denied.

       141.    Denied. Compass specifically denies that any of its clients belonged to Mr.

Fialkoff and Mr. Knipe, rather than Compass.

       142.    Denied.

       143.    Denied.

                                        COUNT SIX
                         (Injunctive Relief – Compass and Foodbuy)

       144.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       145.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       146.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       147.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       148.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       149.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       150.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.

       151.    The Court dismissed Count Six, so no response is required. Insofar as a response

is required, denied.



                                                14
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 14 of 35
                                       COUNT SEVEN
                                 (Breach of Contract – Compass)

          152.   Defendants incorporate all of the foregoing responses as though set forth fully

herein.

          153.   Compass admits that VGM sold, conveyed, transferred, and assigned all of its

rights in the Independent Contractor Agreements to Compass pursuant to the Purchase

Agreement dated December 28, 2018. Except as expressly admitted, the allegations of

Paragraph 153 are denied.

          154.   Denied. Compass specifically denies that either of Mr. Fialkoff or Mr. Knipe

complied with the terms of their Independent Contractor Agreements.

          155.   Denied. The Independent Contractor Agreements provided that if Mr. Fialkoff or

Mr. Knipe terminated their agreements, Mr. Fialkoff and Mr. Knipe were not “entitled to any

compensation for revenues received by VGM after date of termination,” which termination

occurred on May 14, 2019.

          156.   Denied. Compass specifically denies that it owes Mr. Fialkoff or Mr. Knipe any

Services Fees.

          157.   Denied.

          158.   Denied.

          159.   Denied.

                                       COUNT EIGHT
                                 (Breach of Contract – Foodbuy)

          160.   Defendants incorporate all of the foregoing responses as though set forth fully

herein.

          161.   Paragraph 161 states a legal conclusion to which no response is required. Insofar




                                                 15
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 15 of 35
as a response is required, denied.

       162.      Compass admits that VGM sold, conveyed, transferred, and assigned all of its

rights in the Independent Contractor Agreements to Compass pursuant to the Purchase

Agreement dated December 28, 2018. Except as expressly admitted, the allegations of

Paragraph 162 are denied.

       163.      Denied. Compass specifically denies that Mr. Fialkoff or Mr. Knipe complied

with the terms of their Independent Contractor Agreements.

       164.      Denied. Compass specifically denies that it owes Mr. Fialkoff or Mr. Knipe any

Services Fees.

       165.      Denied.

       166.      Denied.

       167.      Denied.

       168.      Denied.

                                 AFFIRMATIVE DEFENSES

         For further answer and by way of defense, Compass asserts the following affirmative

 defenses:

                                        FIRST DEFENSE

       Plaintiffs’ claims fail to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

       Plaintiffs have materially breached the Independent Contractor Agreements, thereby

excusing Compass’s performance.

                                        THIRD DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the doctrine of anticipatory

 repudiation.


                                                 16
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 16 of 35
                                       FOURTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

 comply with necessary conditions precedent.

                                         FIFTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, as a result of a failure of

 consideration.

                                         SIXTH DEFENSE

         The Independent Contractor Agreements have been substantially and/or partially

 performed, and as such, are subject to divisibility.

                                       SEVENTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the doctrines of release, accord,

 and satisfaction.

                                        EIGHTH DEFENSE

         Plaintiffs have breached the implied covenant of good faith and fair dealing with

 respect to the Independent Contractor Agreements.

                                         NINTH DEFENSE

        Plaintiffs’ defamation claims are precluded by qualified privilege applicable to

Compass’ actions.

                                        TENTH DEFENSE

        Plaintiffs’ defamation claims are precluded by the affirmative defense of truth or

substantial truth.

                                      ELEVENTH DEFENSE

        Plaintiffs’ defamation claims are precluded by the defense of opinion.




                                                  17
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 17 of 35
                                      TWELFTH DEFENSE

       Any claim of interference with contract is precluded by privileges applicable to

Compass’ actions.

                                   THIRTEENTH DEFENSE

       Plaintiffs have failed to mitigate their damages and/or have alleged speculative

damages.

                                   FOURTEENTH DEFENSE

       Any of the Plaintiffs’ requested relief that is equitable in nature, including requests for

injunctive relief, is barred by the doctrines of unclean hands and equitable estoppel.

                                     FIFTEENTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the economic loss doctrine.

                                     SIXTEENTH DEFENSE

       Compass is entitled to a pro tanto, dollar-for-dollar, credit for monies received by the

Plaintiffs from settling parties and non-parties in compensation for the Plaintiff's damages.

                                  SEVENTEENTH DEFENSE

       Plaintiffs were, themselves, at “fault” as defined by Iowa Code § 668.1 and said fault was

a cause in fact of the Plaintiffs’ injury and damages and the injury and damages were within the

scope of liability of the Plaintiffs’ fault. Plaintiffs’ injuries or damages, if any, may have been

caused or contributed to by the acts or omissions of persons, entities or forces over which

Compass exercised no authority or control. Wherefore, the fault of the parties should be

compared as provided by Iowa Code Chapter 668 and Plaintiffs’ recoverable damages should be

reduced and/or eliminated as provided by that Chapter.

                                   EIGHTEENTH DEFENSE

         Compass reserves its right to assert all affirmative and other defenses as appropriate,


                                                 18
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 18 of 35
 including those contemplated by the applicable Rules of Civil Procedure, after the benefit of

 discovery.


  DEFENDANTS’ COUNTERCLAIMS TO PLAINTIFFS’ FIALKOFF AND KNIPE

       As for its counterclaims against Plaintiffs Fialkoff and Knipe, Defendants Compass

Group USA, Inc. and Foodbuy, LLC allege as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.      Compass Group USA, Inc. (“Compass”) is a Delaware corporation with its

principal place of business in North Carolina.

       2.      Foodbuy, LLC (“Foodbuy”) is a limited liability company whose sole members

are Compass and Morrison Investment Company, Inc. Morrison Investment Company, Inc. is a

Delaware corporation and its principal place of business is in Georgia.

       3.      Upon information and belief, Jason Fialkoff (“Mr. Fialkoff”) is a resident of

Florida.

       4.      Upon information and belief, Jeffrey D. Knipe (“Mr. Knipe”) is a resident of

Florida.

       5.      This Court has personal jurisdiction over Mr. Knipe and Mr. Fialkoff.

       6.      There is complete diversity between Compass and Foodbuy, on the one hand, and

Mr. Knipe and Mr. Fialkoff, on the other hand. The amount in controversy exceeds $75,000.

This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

       7.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b).

                                FACTUAL BACKGROUND

       8.      Foodbuy is the largest foodservice procurement and supply chain solutions

organization in North America. Foodbuy is the sole purchasing partner for its parent company,



                                                 19
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 19 of 35
Compass. Foodbuy also serves as the purchasing partner for other companies and entities,

including restaurants, which Foodbuy calls its “Members.”

       9.       Foodbuy procures various products and services for Compass and its Members,

including food, disposable packaging, cleaning supplies, as well as wireless services, pest

control, and uniform rentals.

       10.      Foodbuy, which is commonly referred to as a Group Purchasing Organization

(“GPO”), realizes savings and efficiencies for Compass and its Members by collecting

purchasing volume and using that leverage to negotiate discounts with manufacturers,

distributors, and other vendors.

       11.      Foodbuy manages more than $20 billion in purchase volume on behalf of

Compass and its Members. Foodbuy also manages over 800 leading manufacturers through over

2,000 contracts, offering programs with industry leaders in food, beverages, supplies, equipment,

and services.

       A.       COMPASS PURCHASES CERTAIN VGM ASSETS

       12.      VGM is a corporation that, among other things, owned and operated two

businesses in or around December 2018: (a) Streamline Solutions, which provides various group

purchasing and other logistics, procurement, and operational services through its operating

divisions Client Rewards, Health Services, and Creative Purchasing Solutions (collectively, the

“Streamline Business”); and (b) VGM Club, which provides various group purchasing and other

logistics, procurement, and operational services to clubs, restaurants, and resorts (the “Club

Business”).

       13.      On or about December 28, 2018, Compass and VGM entered into an Asset

Purchase Agreement (“Purchase Agreement”) through which Compass purchased substantially

all of the assets and properties of VGM relating to, used, or held for use in connection with the


                                                20
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 20 of 35
operation of the Streamline Business and Club Business (collectively, the “Purchased Business”)

(such purchase, the “Acquisition”).

        14.     As set forth in Section 1 of the Agreement, the assets of the Purchased Business

acquired by Compass included: (a) fixed assets, such as equipment and furnishings; (b) client

contracts; (c) business records; (d) intellectual property; (e) supplier, vendor, and distributor

contracts; (f) confidentiality agreements with VGM’s employees; and (g) independent contractor

agreements.

        15.     Compass acquired all of VGM’s rights to thousands of client contracts pursuant to

section 1(b) of the Agreement.

        16.         With respect to independent contractor agreements, section 1(m) of the

Agreement states in part that VGM sells, conveys, transfers, assigns, and delivers to Compass all

of VGM’s “rights in and to the contracts, agreements, arrangements, understandings, and

privileges with any independent contractors that provide services to the Purchased

Business . . . .”

        17.     With respect to confidentiality agreements, section 1(l) of the Agreement states in

part that VGM sells, conveys, transfers, assigns, and delivers to Compass all of VGM’s rights

“under nondisclosure or confidentiality, noncompete, noninducement/recruitment or

nonsolicitation agreements with employees, independent contractors or agents of [VGM] or with

third parties to the extent relating to the Purchase Business . . . .”

        B.          KNIPE AND FIALKOFF BREACH THE NON-COMPETE AND NON-
                    DISCLOSURE AGREEMENTS

        18.         From on or about December 16, 2010 to about December 28, 2018, Mr. Knipe

and Mr. Fialkoff worked for VGM as independent contractors. Their responsibilities included




                                                    21
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 21 of 35
soliciting customers and maintaining customer relationships.

        19.      On or about December 16, 2010, Mr. Knipe entered into an Independent

Contractor Agreement (“Knipe Agreement”) with VGM.1

        20.      On or about December 16, 2010, Mr. Fialkoff entered into an Independent

Contractor Agreement (“Fialkoff Agreement,” and, collectively with the Knipe Agreement, the

“Independent Contractor Agreements”) with VGM.2

        21.      The Independent Contractor Agreements were both for an initial term of one year

and automatically renewed for successive one-year periods unless terminated. The Independent

Contractor Agreements were both in effect at the time of the Acquisition.

        22.      Pursuant to the Purchase Agreement, VGM sold, conveyed, transferred, assigned,

and delivered to Compass all of VGM’s rights and interests in the Independent Contractor

Agreements.

        23.      The Independent Contractor Agreements each contain protective covenants that

prohibit Mr. Knipe and Mr. Fialkoff from competing with VGM or its successors or assigns

during the term of their respective agreements and for a period of one year thereafter.

        24.      Each agreement prohibits Mr. Knipe and Mr. Fialkoff from “be[ing] employed by,

connected with, participate [sic] in, consult or otherwise associate with any other business,

enterprise or venture that is the same as, similar to or competitive with VGM,” such as by

“soliciting business or sales from” VGM. This non-competition provision inures to the benefit

of VGM’s “successors and assigns.” It lasts during the term of the agreements and for a period

of one year thereafter.


1
  Compass previously submitted the Knipe Agreement in support of Compass’ motion to dismiss Plaintiffs’
complaint. See Doc. No. 13-2.
2
  Compass previously submitted the Fialkoff Agreement in support of Compass’ motion to dismiss Plaintiffs’
complaint. See Doc. No. 13-1.


                                                       22
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 22 of 35
       25.     Each agreement also prohibited Mr. Knipe and Mr. Fialkoff from disclosing

“Confidential Information” to anyone, defined to include “confidential, proprietary or trade

secret information, whether or not the information is marked or designated as such, that is

disclosed to Contractor or that Contractor otherwise learns in the course of engagement . . . .”

Paragraph 7(C). This non-disclosure provision inures to the benefit of VGM’s “successors and

assigns.” It lasts during the term of the agreements and for a period of two years thereafter.

       26.     Mr. Knipe and Mr. Fialkoff agreed that VGM would be entitled to “an injunction

restraining any violation” of the non-disclosure and non-compete provisions. They also agreed

to pay VGM’s reasonable attorneys’ fees and costs incurred in seeking to enforce these

provisions.

       27.     Notwithstanding the protective covenants contained in the Independent Contractor

Agreements, Mr. Knipe and Mr. Fialkoff have competed with, and disclosed and used the

proprietary information of, Client Rewards in direct violation of the Independent Contractor

Agreements, as described further below.

       C.      KNIPE AND FIALKOFF DEFAME FOODBUY AND LURE AWAY ITS
               CUSTOMERS

       28.     Foodbuy has thousands of customers in the Client Rewards division that it

purchased from VGM, known as “Client Rewards.” Client Rewards provides rebates and

incentive programs to restaurant chains for food and non-food purchasers. Client Rewards offers

reduced purchasing costs to restaurant chains through agreements with manufacturers to provide

discounted pricing and rebates on purchased items. Upon information and belief, Mr. Fialkoff

and Mr. Knipe provided services to hundreds of Client Rewards’ customers.

       29.     Client Rewards’ business model is to pass on a portion of the rebates that it

receives from manufacturers or distributors to its customers. Client Rewards keeps a portion of



                                                23
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 23 of 35
the received rebates for itself to offset expenses incurred to administer the program. In certain

circumstances Client Rewards may share its portion of the rebates with independent contractors

who assist with managing the customers’ relationship.

       30.     On information and belief, Client Rewards paid a percentage of its portion of the

rebates to Mr. Fialkoff and Mr. Knipe prior to the Acquisition.

       31.     On or around May 14, 2019, Mr. Knipe and Mr. Fialkoff ended their contractual

relationship with Client Rewards. On information and belief, at that time, if not sooner, Mr.

Knipe and Mr. Fialkoff entered into a contractual relationship with a competitor of Client

Rewards that also serves restaurant chains in group purchasing.

       32.     On information and belief, Mr. Knipe and Mr. Fialkoff immediately began

contacting Client Rewards’ customers and making false disparaging comments about Client

Rewards in an attempt to lure them away from Client Rewards.

       33.     On May 15, 2019, Mr. Fialkoff sent an email to one of Client Rewards’

customers. Mr. Fialkoff attempted to lure the customer away from Foodbuy, promising “an

increase in rebate earnings of no less than 15%.” The representative then forwarded the email to

Foodbuy to ask “Is this legit? That isn’t the regular email I receive.”

       34.     On May 16, 2019, Mr. Fialkoff sent an email to another one of Client Rewards’

customers. Mr. Fialkoff stated that Client Rewards “ha[s] chosen to withhold those fund [sic]

[rebates on distributor private label (“DPL”) products] instead of splitting them with the clients

that generate them. There are some clients that I am learning potentially owed over $100,000 in

past DPL dollars. I too am owed a lot of money from these DPL dollar Client Rewards has

chosen to withhold.”

       35.     On May 20, 2019, Mr. Knipe sent an email to another one of Client Rewards’




                                                 24
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 24 of 35
customers. Mr. Knipe stated “I need to make a company change due to some serious integrity

issues I have with Client Rewards. I couldn’t work there anymore and moved to a new company

with a much better program.”

       36.     On May 21, 2019, a company owned and controlled by Mr. Fialkoff sent a letter

to Foodbuy purporting to terminate the contracts of twenty-two customers. On or around that

date, these contracts constituted a significant percentage of the customers that Mr. Fialkoff and

Mr. Knipe serviced on Client Rewards’ behalf.

       37.     On June 3, 2019, Mr. Knipe sent an email to one of Client Rewards’ customers,

stating “Client Rewards purposely withheld thousands of dollars from [certain entities] for about

7 years, which is why I left the company . . . Unfortunately, as I told [certain persons], they

cannot be trusted.”

       38.     On or around June 3, 2019, Mr. Fialkoff sent an undated email to undisclosed

customer recipients stating that “I have parted ways with Client Rewards due to some lingering

integrity issues that involve their handling of rebate dollars and proper distribution of funds to

my clients.” He said that he had “found a new home with” one of Client Rewards’ competitors

and that “[s]witching over literally takes less than a minute.” He said that Client Rewards’ offer

to “double your rebates” “appears to me like a tactic to lock you in with them using an offer that

cannot truly be quantified.”

       39.     On June 19, 2019, Client Rewards reached out to one of its customers. Client

Rewards informed the customer of a letter that it received from a company owned and controlled

by Mr. Fialkoff that purported to terminate the customer’s relationship with Client Rewards,

which the customer denied authorizing. The customer was “confused” because the customer

“ha[d] been contacted by Jason Fialkoff who [the customer] thought was our representative with




                                                 25
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 25 of 35
your company.” The customer affirmed that the customer’s company had been a member “for

some time and would like to remain that way.”

       40.     On information and belief, Mr. Fialkoff forged a signature on a document

purporting to sign on behalf of one of Client Rewards’ customers.

       41.     On information and belief, Mr. Knipe and Mr. Fialkoff have made and continue to

make disparaging verbal and written statements to Client Rewards’ customers.

       42.     As independent contractors of Client Rewards, Mr. Knipe and Mr. Fialkoff

obtained Client Rewards’ confidential, proprietary, and trade secret information, including rebate

split, revenue, and price program information for customers whose accounts Mr. Knipe and Mr.

Fialkoff serviced on behalf of Client Rewards.

       43.     Compass purchased Client Rewards’ confidential, proprietary, and trade secret

information from VGM pursuant to the Purchase Agreement. As such, this information has

considerable economic value to Compass and Client Rewards.

       44.     Client Rewards does not disclose its aggregate rebate split, revenue, and price

program information, which is not generally known or readily ascertainable. Moreover, Client

Rewards takes reasonable precautions to protect this confidential, proprietary, and trade secret

information.

       45.     On information and belief, Mr. Knipe and Mr. Fialkoff have used and disclosed,

and continue to use and disclose, Client Rewards’ confidential, proprietary, and trade secret

information to benefit third parties, including Client Rewards’ competitors.

       46.     On information and belief, Mr. Knipe and Mr. Fialkoff have used and continue to

use Client Rewards’ confidential, proprietary, and trade secret pricing information in an effort to

undercut Client Rewards’ pricing and rebate splits and steal its customers.




                                                 26
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 26 of 35
                            COUNT 1 – DEFAMATION PER SE & PER
                               QUOD/BUSINESS DEFAMATION
                                      (Fialkoff and Knipe)

          47.      Compass restates and realleges the foregoing allegations as if fully set forth

herein.

          48.      Compass asserts that Mr. Fialkoff and Mr. Knipe’s behavior was libelous per se

because Mr. Fialkoff and Mr. Knipe intentionally wrote false and misleading statements about

Compass and used defamatory language against Compass in their emails and other

communications with its customers, including those dated May 16, 2019, May 20, 2019, June 3,

2019, and the undated email sent on or around June 3, 2019.

          49.      These emails referred to Client Rewards by name, were made of and concerning

Compass, and were so understood by those who read the emails.

          50.      The statement contained in the email from Mr. Knipe dated May 16, 2019 that

Client Rewards “ha[s] chosen to withhold those fund [sic] [rebates on DPL products] instead of

splitting them with the clients that generate them,” that some clients are “potentially owed over

$100,000 in past DPL dollars,” and that Mr. Fialkoff too is “owed a lot of money from these

DPL dollar Client Rewards has chosen to withhold” are false.

          51.      The statement contained in the email from Mr. Knipe dated May 20, 2019 that

Mr. Knipe left Client Rewards because it has “serious integrity issues” is false.

          52.      The statement contained in the email from Mr. Knipe dated June 3, 2019 that

“Client Rewards purposely withheld thousands of dollars from [certain entities] for about 7

years” is false.

          53.      The statement contained in the email from Mr. Fialkoff dated June 3, 2019 that

Mr. Fialkoff left Client Rewards “due to some lingering integrity issues” is false.




                                                    27
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 27 of 35
            54.   The statement contained in the undated email from Mr. Fialkoff sent on or around

June 3, 2019 that Client Rewards’ offer to “double your rebates” “appears to [Mr. Fialkoff] like a

tactic to lock you in with them using an offer that cannot truly be quantified” is false.

            55.   On information and belief, Mr. Fialkoff and Mr. Knipe have made, and continue

to make, untrue verbal and written statements regarding Client Rewards to its business associates

and contacts including its clients, potential clients, and sales representatives.

            56.   Mr. Knipe and Mr. Fialkoff’s statements, including the emails described above,

impeach Client Rewards in its trade or profession.

            57.   Mr. Knipe and Mr. Fialkoff’s statements, including these emails, are defamatory

on their face within the four concerns thereof.

            58.   Mr. Knipe and Mr. Fialkoff’s statements, including these emails, have disgraced

and degraded Client Rewards.

            59.   At the time of the publication of the statements, Mr. Knipe and Mr. Fialkoff knew

the statements contained therein were false, acted in reckless disregard of their truth or falsity, or

failed to exercise ordinary care in order to determine whether the statements were false.

            60.   Additionally, Mr. Knipe and Mr. Fialkoff’s actions were undertaken with actual

malice that will be proven at trial by evidence of ill will and personal hostility on the part of Mr.

Knipe and Mr. Fialkoff.

            61.   As a direct and proximate result of Mr. Knipe and Mr. Fialkoff’s defamatory

statements, as described above, Client Rewards has suffered damages in an amount to be proven

at trial.

            62.   Given the willful and wanton nature of Mr. Knipe and Mr. Fialkoff’s conduct, an

award of punitive damages is appropriate.




                                                  28
      Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 28 of 35
                             COUNT 2 – INJURIOUS FALSEHOOD
                         (TRADE LIBEL/PRODUCT DISPARAGEMENT)
                                    (Fialkoff and Knipe)

          63.      Compass restates and realleges the foregoing allegations as if fully set forth

herein.

          64.      Mr. Knipe and Mr. Fialkoff published, without privilege to do so, disparaging and

false statements about Foodbuy’s business interests and the manner in which it conducts its

business.

          65.      Mr. Knipe and Mr. Fialkoff’s false disparaging statements, include but are not

limited to the statements in their emails with Client Rewards’ customers dated May 16, 2019,

May 20, 2019, June 3, 2019, and the undated email sent on or around June 3, 2019.

          66.      Mr. Knipe and Mr. Fialkoff knew and intended that the false statements would

influence persons intending to use Client Rewards’ services to refrain from using them.

          67.      The false and disparaging statements have played a material and substantial role

in: (1) inducing persons not to utilize Client Rewards’ services; (2) causing a decline in Client

Rewards’ business; (3) causing Client Rewards to spend significant amounts of time to address

the false statements; and (4) damaging Client Rewards’ business reputation.

          68.      As a direct and proximate result of Knipe and Mr. Fialkoff’s false and disparaging

statements, Client Rewards has suffered compensatory and special damages in an amount to be

proven at trial.

                              COUNT 3 – VIOLATION OF NORTH
                            CAROLINA’S UNFAIR AND DECEPTIVE
                           TRADE PRACTICES ACT, N.C.G.S. § 75-1.1
                                     (Fialkoff and Knipe)

          69.      Compass restates and realleges the foregoing allegations as if fully set forth

herein.



                                                    29
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 29 of 35
          70.   Mr. Knipe and Mr. Fialkoff engaged in unfair and deceptive methods of

competition affecting commerce by unfairly inducing, or attempting to induce, customers to

terminate their contracts or reduce their business with Client Rewards by communicating false

and malicious statements about Client Rewards.

          71.   Mr. Knipe and Mr. Fialkoff falsely represented to Client Rewards’ customers that

the company had “serious” and “lingering” “integrity issues” and that it had “chosen to withhold

those [rebate] funds” and “purposely withheld thousands of dollars” from customers.

          72.   Customers reported to Client Rewards that they were “confused” and concerned

about whether they were receiving “legit[imate]” emails and that they “thought [the

communications were from] our representative with your company [Client Rewards].”

          73.   As a direct proximate result of Mr. Knipe and Mr. Fialkoff’s unfair and deceptive

methods of competition, Client Rewards has suffered actual damages in an amount in excess of

$75,000, the exact amount of such damages to be proven at trial.

          74.   Mr. Knipe and Mr. Fialkoff’s unfair and deceptive conduct affected commerce in

North Carolina by, among other things, injuring Client Rewards in North Carolina.

          75.   Pursuant to N.C. Gen. Stat. § 75-16, Client Rewards is entitled to recover treble

damages for Mr. Knipe and Mr. Fialkoff’s unfair and deceptive trade practices.

          76.   Pursuant to N.C. Gen. Stat. § 75-16.1, Client Rewards is entitled to recover its

costs and reasonable attorneys’ fees.

                         COUNT 4 – TORTIOUS INTERFERENCE
                                 WITH CONTRACTS
                                   (Fialkoff and Knipe)

          77.   Compass restates and realleges the foregoing allegations as if fully set forth

herein.




                                                 30
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 30 of 35
          78.    Compass has a contractual and business relationship with each of its customers.

          79.    Mr. Knipe and Mr. Fialkoff intentionally and without justification interfered with

Client Rewards’ relationship with its clients with the purpose and effect of inducing them to

terminate their contracts with Client Rewards.

          80.    Mr. Knipe and Mr. Fialkoff had full knowledge of Client Rewards’ contractual

and business relationships with its customers.

          81.    These actions caused customers to reduce or terminate their contractual

relationships with Client Rewards or disrupted them by making performance more burdensome

and expensive.

          82.    As a result of Mr. Knipe and Mr. Fialkoff’s intentional and tortious interference

with Client Rewards’ contractual and business relations, Client Rewards has sustained and will

continue to sustain injury and damages in its business relationships with its customers and

prospective customers.

                            COUNT 5 – BREACH OF CONTRACT
                                    (Fialkoff and Knipe)

          83.    Compass restates and realleges the foregoing allegations as if fully set forth

herein.

          84.    On or about December 16, 2010, Mr. Knipe and Mr. Fialkoff entered into the

Independent Contractor Agreements with VGM. As described above, each agreement contains a

non-compete and non-disclosure provision.

          85.    On or around December 28, 2018, VGM sold, conveyed, transferred, assigned,

and delivered to Compass all of VGM’s rights in Mr. Knipe’s and Mr. Fialkoff’s Independent

Contractor Agreements. Compass, therefore, is an assignee of the non-competition and non-

disclosure agreement with VGM.



                                                  31
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 31 of 35
          86.    On or around May 14, 2019, Mr. Knipe and Mr. Fialkoff terminated their

contracts with Client Rewards.

          87.    On information and belief, Mr. Knipe and Mr. Fialkoff immediately began

competing with Foodbuy in the same line of business and soliciting Client Rewards’ customers

for one of its competitors.

          88.    Mr. Knipe and Mr. Fialkoff’s solicitations, include but are not limited to the

statements in their emails with Foodbuy’s customers dated May 15, 2019, May 16, 2019, May

20, 2019, May 21, 2019, June 3, 2019, and the undated email sent on or around June 3, 2019.

          89.    On information and belief, Mr. Fialkoff and Mr. Knipe also used and disclosed

Client Rewards’ confidential, proprietary, and trade secret information, including rebate split,

revenue, and price program information, in violation of the non-disclosure provision, in an effort

to undercut Client Rewards’ pricing and steal Client Rewards’ customers.

          90.    As a result of Mr. Knipe and Mr. Fialkoff’s competition with Client Rewards in

violation of the non-competition and non-disclosure agreements, Client Rewards has sustained

and will continue to sustain injury and damages in its business relationships with its customers

and prospective customers.

          91.    As a direct proximate result of Mr. Knipe and Mr. Fialkoff’s competition, Client

Rewards has suffered damages in an amount to be proven at trial.

                    COUNT 6 - VIOLATION OF NORTH CAROLINA’S
                TRADE SECRETS PROTECTION ACT, N.C. Gen. Stat. § 66-153
                                 (Fialkoff and Knipe)

          92.    Compass restates and realleges the foregoing allegations as if fully set forth

herein.




                                                  32
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 32 of 35
           93.   As independent contractors of Client Rewards, Mr. Knipe and Mr. Fialkoff

obtained confidential business and technical information, including customer lists and rebate

split and price program information relating to customers whose accounts Mr. Knipe and Mr.

Fialkoff managed.

           94.   Mr. Knipe and Mr. Fialkoff knew or should have known of Client Rewards’ trade

secrets.

           95.   The above described information derives independent actual or potential

commercial value from not being generally known or readily ascertainable through independent

development or reverse engineering by persons who can obtain economic value from its

disclosure or use. Furthermore, Client Rewards does not disclose this information to those

outside of Client Rewards. Accordingly, such information constitutes trade secrets pursuant to

N.C. Gen. Stat. §66-152(3).

           96.   Upon information and belief, Mr. Knipe and Mr. Fialkoff have made unauthorized

disclosures of said trade secrets, and have made unauthorized use of said trade secrets for the

purpose of undercutting Client Rewards’ rebate splits with its customers in an effort to steal

customers away from Client Rewards.

           97.   Mr. Knipe and Mr. Fialkoff have committed misappropriation of trade secrets in

violation of N.C. Gen. Stat. § 66-152 et seq. The misappropriation of Client Rewards’ trade

secrets by Mr. Knipe and Mr. Fialkoff was not by mistake, but rather was willful and malicious

and made in bad faith. Consequently, Client Rewards is entitled to injunctive relief, actual and

punitive damages, and attorney’s fees as a result of the conduct of Mr. Knipe and Mr. Fialkoff.

           WHEREFORE, Compass and Foodbuy pray as follows:

           1.    That judgment be entered in favor of Compass and Foodbuy and against Mr.




                                                33
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 33 of 35
Knipe and Mr. Fialkoff;

        2.     That Compass and Foodbuy have and recover damages, including actual, treble,

and punitive damages, attorney’s fees, interest, and costs;

        3.     That an injunction be entered enjoining and restraining Plaintiffs during the

pendency of this action and thereafter permanently from soliciting Client Rewards’ customers or

using Client Rewards’ confidential, proprietary, and trade secret information in violation of the

Independent Contractor Agreements and North Carolina’s Trade Secrets Protection Act;

        4.     Trial by jury; and

        5.     Such additional relief as they may be entitled to under the facts and applicable

law.

This is the 25th day of October, 2019.
                                              ELDERKIN & PIRNIE, P.L.C.

                                              By: /s/ Thomas B. Read
                                              THOMAS B. READ AT0006394
                                              316 2nd St. S.E., Ste. 124
                                              PO Box 1968
                                              Cedar Rapids, IA 52401
                                              (Tele) 319-362-2137
                                              (Fax) 319-362-1640
                                              Email: read@elderkinpirnie.com

                                              McGUIREWOODS LLP
                                              William C. Mayberry (admitted pro hac vice)
                                              Andrew Atkins (admitted pro hac vice)
                                              Jacob Franchek (admitted pro hac vice)
                                              201 N. Tryon Street, Suite 3000
                                              Charlotte, NC 28202
                                              (Tele) 704-343-2000
                                              (Fax) 704-343-2300
                                              Email: bmayberry@mcguirewoods.com
                                                      aatkins@mcguirewoods.com
                                                      jfranchek@mcguirewoods.com

                                              Attorneys for Defendants Compass Group USA, Inc.
                                              and Foodbuy, LLC



                                                34
       Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 34 of 35
                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on October 25, 2019, I filed the foregoing document

electronically through the CM/ECF system, which will send notice to Plaintiffs and all counsel

of record.

       This the 25th day of October, 2019.



                                                    /s/ Thomas Read
                                                    Thomas B. Read




                                               35
     Case 6:19-cv-02041-CJW-KEM Document 31 Filed 10/25/19 Page 35 of 35
